IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-31403
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ROBIN EDWIN WALKER, also known as Twin,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 00-CR-20030-5
                        - - - - - - - - - -
                          August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Robin Edwin Walker appeals from his guilty-plea conviction

and sentence for possession with intent to distribute cocaine

base, 21 U.S.C. § 841(b)(1)(B).   Although Walker provides no

rebutting information, he argues that the district court erred in

its attribution of drug quantity.   We have reviewed the record

and the briefs of the parties, and we discern no clear error.

See United States v. Edwards, 65 F.3d 430, 432 (5th Cir. 1995).

Walker’s appeal is wholly without merit and is thus frivolous.

It is therefore DISMISSED.   See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.